Citation Nr: 1517934	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-38 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 5, 2009, for the assignment of separate disability ratings of 30 percent for radial nerve paralysis due to tremors of the right hand, and 20 percent for radial nerve paralysis due to tremors of the left hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2001 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO granted service connection for essential tremors, and assigned a single 30 percent disability rating.  The Veteran did not initiate an appeal as to this decision.  

2.  The June 2009 report from a routine future VA examination is considered the informal claim for increased benefits.  There was no increased rating claim pending or unadjudicated prior to June 5, 2009.  

3.  It is not factually ascertainable that an increase in the Veteran's disability level occurred within one year prior to the June 2009 VA examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 5, 2009, for the assignment of separate disability ratings of 30 percent for radial nerve paralysis due to tremors of the right hand, and 20 percent for radial nerve paralysis due to tremors of the left hand have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, the Veteran's original claim for service connection for essential tremors was granted in April 2007.  He subsequently appealed the downstream issue of entitlement to an earlier effective date of the assignment of separate disability ratings for bilateral radial nerve paralysis.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the law with regard to this issue.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist in this case, all identified and available relevant documentation has been secured, including service treatment records, post-service VA treatment records, and the Veteran's statements.  Additionally, all relevant facts have been developed.  The issue of entitlement to an effective date earlier than June 5, 2009, for the assignment of separate disability ratings for bilateral radial nerve paralysis has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Earlier Effective Date - Laws and Regulations

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Unless specifically provided otherwise, the effective date of an award based on a claim for increased benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o) (2014).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.400(o)(1), (2) (2014).

In general, "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998).  In determining the effective date of award, the Board is required to look to all communications in the file that may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

A report of an examination or hospitalization which meets the requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA will be accepted as informal claim for increased benefits or an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

Appellate review of a rating decision is initiated by a Notice of Disagreement and perfected by filing a completed Substantive Appeal (VA Form 9) once a Statement of the Case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims held that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).

Earlier Effective Date - Analysis

In April 2007, the RO granted service connection for essential tremors, and assigned a single disability rating of 30 percent.  In June 2009, following a routine future VA examination, the RO continued the 30 percent disability rating.  The Veteran disagreed with the June 2009 rating decision, stating he believed he should be separately rated for tremors in each hand.  In May 2010, the Decision Review Officer (DRO) of the RO issued a decision that discontinued the single 30 percent disability rating for essential tremors, and assigned separate ratings of 30 percent for radial nerve paralysis due to tremors of the right hand, and 20 percent for radial nerve paralysis due to tremors of the left hand.  The effective date assigned to these separate ratings was June 5, 2009, which the DRO indicated was the date of the VA examination.  According to the VA examination report, however, the examination actually took place on June 23, 2009.  

The Veteran seeks an effective date prior to June 5, 2009, for the assignment of separate disability ratings for bilateral radial nerve paralysis.  The Veteran contends that the effective date of the separate disability ratings assigned should be July 30, 2006, the effective date of the original grant of service connection for essential tremors.  

The Board first finds that the Veteran submitted a VA Form 21-526 claiming service connection for bilateral shaking of the hands on February 27, 2007.  In an April 2007 rating decision, the RO, in pertinent part, granted service connection for essential tremors, and assigned a single 30 percent disability rating, effective July 30, 2006, the day following the Veteran's separation from service.  The Veteran was notified of the April 2007 rating decision in correspondence dated May 2, 2007.  

In reviewing all the correspondence from the Veteran received in the one year subsequent to notification of the April 2007 rating decision, the Veteran did not file a Notice of Disagreement as to the claim of essential tremors.  In June 2007, the Veteran submitted a Notice of Disagreement regarding the claim of service connection for a Methicillin-resistant Staphylococcus aureus skin infection, which was denied in the same April 2007 rating decision that granted service connection for essential tremors.  Also in June 2007, the Veteran submitted a new claim of service connection for posttraumatic stress disorder, which was granted in December 2007.  In January 2008, the Veteran filed a Notice of Disagreement claiming entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder.  None of these correspondences referenced the grant of service connection for essential tremors or the initial disability rating assigned.  As the Veteran did not submit any correspondence expressing disagreement within one year of the rating decision, the April 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.303, 20.1103 (2014).  

The Veteran and his representative met with the DRO in February 2011 regarding the issue of an earlier effective date for essential tremors.  According to the February 2011 DRO Informal Conference Report, the rules regarding earlier effective dates were discussed with the Veteran and his representative, including concepts of finality and CUE.  The Veteran, however, has not raised the issue of CUE with respect to the April 2007 rating decision.  

In the April 2007 rating decision, the RO informed the Veteran that there was a likelihood of improvement in the Veteran's condition, so a routine future VA examination would be scheduled to assess the severity of the Veteran's essential tremors.  On June 5, 2009, the RO requested the Veteran be scheduled for such VA examination, which occurred on June 23, 2009.  Following examination, the RO continued the current rating for essential tremors at 30 percent disabling.  In November 2009, the Veteran submitted a Notice of Disagreement contending that each hand should be separately rated.  In May 2010, the Veteran's disability was separately rated, with the tremors in the right hand assigned a 30 percent disability rating, and the tremors in the left hand assigned a 20 percent disability rating.  In June 2010, the Veteran filed a Notice of Disagreement, claiming the effective date of the separate ratings should be the same date as the original claim of essential tremors, July 30, 2006.  The Veteran has not expressed disagreement with the disability percentages assigned.  

Essential tremors are not among the conditions listed in the Schedule for Rating Disabilities.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  From July 30, 2006, to June 4, 2009, the Veteran's disability was rated by analogy as a tic condition and assigned a single 30 percent disability rating.  Effective June 5, 2009, the single 30 percent disability rating for a tic condition was discontinued, and two separate ratings were assigned to the Veteran's disability under paralysis of the radial nerve: a 30 percent disability rating for the right upper extremity, and a 20 percent disability rating for the left upper extremity.  The DRO indicated that the change in the diagnostic code used to rate the Veteran's disability was to better address the Veteran's symptomatology.  The changes in the diagnostic code used and the ratings assigned effectively represent a rating increase of the Veteran's disability.  As such, an effective date may be granted prior to the date of the claim for increase if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  

After a review of all the evidence of record, the Board finds that there was no correspondence received by VA prior to June 5, 2009, that can be construed as a formal or informal claim for increased benefits for essential tremors.  The record contains no correspondence from the Veteran referencing his essential tremors between the April 2007 rating decision granting service connection and the June 2009 rating decision denying entitlement to an increased rating.  The November 2009 Notice of Disagreement is the first correspondence from the Veteran that expresses his belief that he is entitled to increased benefits regarding the essential tremors.  There was no claim for increase, formal or informal, received from the Veteran prior to June 5, 2009.  Instead, the Board finds that the June 23, 2009 VA examination report is considered the informal claim for increased benefits under 
38 C.F.R. § 3.157(b).  As such, the Board finds that there is no evidence in the record to establish a date of claim earlier than June 5, 2009.  

The Board next finds that it is not factually ascertainable that the Veteran experienced an increase in his disability level within one year prior to the June 2009 VA examination.  As indicated above, the record contains no correspondence from the Veteran alleging an increased severity in his condition prior to the November 2009 Notice of Disagreement.  VA treatment records do not reflect any treatment for the Veteran's tremors.  A June 2009 VA treatment record does not list essential tremors as one of the Veteran's current medical problems, and further, notes normal strength in both upper extremities.  Older VA treatment records reference the Veteran's essential tremors, but do not indicate any worsening in the Veteran's condition.  A March 2007 VA treatment record reflects that the Veteran mentioned the hand tremors, but no examination or treatment was indicated.  An October 2007 VA psychiatric treatment record indicates that the Veteran continued to report problems relating to his tremors.  Similarly, the June 2009 VA examination report provides no indication that the Veteran experienced an increase in his disability within one year of the VA examination.  

As noted above, the Board finds the date of claim for the separate disability ratings of the service-connected essential tremors to be June 23, 2009, the date of the VA examination.  Upon review of the file, the Board finds no pending or unadjudicated claims, either formal or informal, prior to June 5, 2009.  Additionally, a careful review of the evidence of record does not establish that it is factually ascertainable that an increase in the Veteran's disability occurred within one year prior to the VA examination.  In the absence of an unadjudicated increased rating claim, or sufficient evidence of an increase in disability level within one year of the VA examination, the earliest possible effective date for the assignment of separate disability ratings is June 5, 2009.  

For these reasons, the weight of the evidence is against an effective date prior to June 5, 2009, for the assignment of separate disability ratings of 30 percent for radial nerve paralysis due to tremors of the right hand, and 20 percent for radial nerve paralysis due to tremors of the left hand.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an effective date prior to June 5, 2009, for the assignment of separate disability ratings of 30 percent for radial nerve paralysis due to tremors of the right hand, and 20 percent for radial nerve paralysis due to tremors of the left hand is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


